UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1760


In re: BISMARK KWAKU TORKORNOO,

                    Petitioner.



               On Petition for Writ of Mandamus. (8:15-cv-02652-TDC)


Submitted: October 23, 2017                                   Decided: October 31, 2017


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Bismark Kwaku Torkornoo, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bismark Kwaku Torkornoo petitions for a writ of mandamus seeking an order

vacating two of the district court’s orders and disqualifying the district court judge from

his case. He has also filed a separate motion to disqualify the district court judge. We

conclude that Torkornoo is not entitled to the relief he seeks.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances.    Kerr v. U.S. Dist. Ct., 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus may not be used as a

substitute for appeal, In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

Further, mandamus relief is available only when the petitioner has a clear right to the

relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       In seeking to vacate the district court’s orders, Torkornoo is attempting to use

mandamus as a substitute for appeal. As to his arguments and motion regarding the

district court’s disqualification, Torkornoo has failed to identify any action by the district

court warranting disqualification. Torkornoo’s disagreements with the district court’s

rulings are insufficient to demonstrate bias. See Liteky v. United States, 510 U.S. 540,

555 (1994).

       Accordingly, we deny Torkornoo’s second amended petition for writ of

mandamus and amended motion to disqualify the district judge. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                        PETITION DENIED

                                              2